Opinion issued October 13, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-20-00643-CV
                           ———————————
         IN RE STUART GOSCH AND BRENDA GOSCH, Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Stuart Gosch and Brenda Gosch, have filed a petition for a writ of

mandamus challenging the trial court’s August 24, 2020 order denying their

motion to compel real party in interest, O’Malley Construction, Inc., “to produce

documents, namely bank statements for accounts utilized for the receipt and

expenditure of funds related to the construction of [relators’] home, which are
relevant and essential to the prosecution of [relators’] claims for alter ego and

misapplication of trust funds.”1

      We deny the petition. All pending motions are denied as moot.

                                   PER CURIAM

Panel consists of Justices Kelly, Goodman, and Countiss.




1
      The underlying case is Stuart Gosch and Brenda Gosch v. O’Malley Construction,
      Inc., Robert O’Malley and Patricia O’Malley, Individually, Cause No.
      17-04-24250, pending in the 506th District Court of Waller County, Texas, the
      Honorable Albert M. McCaig, Jr. presiding.
                                         2